DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15465299, filed on 3/21/17.
 Response to Arguments
Applicant’s arguments, filed 1/31/22, with respect to 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10680733 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 1, 
Claim 1 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.

A service mapping processing method for an optical transport network, comprising: generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU),
determining a quantity of data entities that the ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the to-be-carried LO ODU occupies in an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1, 
wherein the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes, 
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;
mapping the to-be-carried LO ODU into a payload area of the OTUCn according to the quantity of data entities; and 
mapping the LO ODU to an payload area of an optical channel data tributary unit Cn.M (ODTUCn.M) according to the mapping adaptation indication information.

sending the OTUCn to a receiving end device.
A service mapping processing method for an optical transport network



	It is clear that all the elements of the application claim 1 are to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	However, Claim 1 of U.S. Patent No. 10680733 B2 still lacks the OTUCn has a bit rate of one or multiple times of 100 Gbit/s.
	The examiner takes Official Notice that “OTUCn has bit rate of one or multiple times of 100 Gbit/s” is well-known and common knowledge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use OTUCn with bit rate 100 Gbit/s or more” since this is well-known common knowledge. This would be within the level of ordinary skill in the art.
	Regarding claim 2,
Claim 2 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, wherein the mapping the to-be carried LO ODU into the payload area of the OTUCn according to the quantity of data entities comprises: mapping the to-be-carried LO ODU into an optical channel data tributary unit Cn.M (ODTUCn.M) according 

encapsulating the ODTUCn.M into an optical channel transport unit Cn (OTUCn)


	Regarding claim 3,
Claim 3 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: mapping the information representing the mapping granularity that the ODU uses into an overhead area of the to-be-carried LO ODTUCn.M.
encapsulating the mapping adaptation indication information into the overhead area of the ODTUCn.M;


	Regarding claim 4, 
Claim 4 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, wherein the determining the quantity of data entities that the to-be-carried LO ODU has in the unit of the mapping granularity comprises: obtaining by calculation, the quantity of data entities that the to-be-carried LO ODU has in the unit of the mapping granularity, according to the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn, the mapping granularity that the to-be-carried LO ODU uses when the to-

nD of the LO ODU;


	Regarding claim 5, 
Claim 5 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 4, further comprising: determining clock information of the to-be-carried LO ODU; wherein the clock information of the to-be-carried LO ODU is determined according to the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn, the mapping granularity that the to-be-carried LO ODU uses when the to-be-carried LO ODU maps to the ODTUCn.M, and the quantity of bytes of the to-be-carried LO ODU.
calculating the clock information CnD of the LO ODU according to the quantity M of the timeslots occupied by the LO ODU in the OPUCn, the size g of the mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and the quantity of the bytes of the LO ODU transmitted in the ODTUCn.M period.


	Regarding claim 6, 
Claim 6 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.

the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1


	Regarding the number 16, Claim 1 of US Patent No. 10680733 B2 discloses the claimed invention except for the choice of number 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system such that size of mapping granularity is 16, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 7,
Claim 7 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: mapping information of the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn into an overhead area of the ODTUCn.M.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots 
encapsulating the mapping adaptation indication information into the overhead area of the ODTUCn.M;


Claim 8 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 2, further comprising: encapsulating the quantity of data entities that the to-be-carried LO ODU has in an overhead area of the ODTUCn.M.
encapsulating the mapping adaptation indication information into the overhead area of the ODTUCn.M;
the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes


	Regarding claim 9,
Claim 9 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.
The method according to claim 1, further comprising: determining clock information of the to-be-carried LO ODU.
the mapping adaptation indication information comprises: clock information CnD of the LO ODU;


	Regarding claim 10,
Claim 10 of Application 16/895841
Claim 1 of US Patent No. 10680733 B2.

The method according to claim 1, comprising: generating another piece of mapping adaptation indication information according to a mapping granularity of another LO ODU, wherein the mapping granularity of the another LO ODU is M1xg1 bytes, M1 is a quantity of timeslots occupied by the another LO ODU in the OPUCn, g1 is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the another LO ODU, and g1 is a positive integer greater than 1, wherein g1 is not equal to g; mapping the another LO ODU to an ODTUCn.M1 payload area according to the another piece of mapping adaptation indication information, wherein the ODTUCn.M1 comprises an ODTUCn.M1 overhead area and the ODTUCn.M1 payload area; encapsulating the another piece of mapping adaptation indication information into the ODTUCn.M1 overhead area; and encapsulating the ODTUCn.M1 into the OTUCn.


	Regarding claim 11,
Claim 11 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.



A transmit end apparatus, comprising: a processor; when executed by the processor, cause the processor to perform operations comprising: generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), 
determine a quantity of data entities that the to-be-carried LO ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the to-be-carried LO ODU occupies in an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1, 
 
wherein the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes;
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1; 
map the to-be-carried LO ODU into a payload area of the OTUCn according to the quantity of data entities; and 
mapping the LO ODU to an optical channel data tributary unit Cn.M (ODTUCn.M) payload area in an ODTUCn.M according to the mapping adaptation indication information, 
a transmitter configured to send the OTUCn to a receiving end device.
and sending the OTUCn to a receive end apparatus


	However, Claim 11 of Application No. 16/895841 differs from Claim 3 of U.S. Patent No. 10680733 B2 because Claim 11 of Application No. 16/895841 does not include several elements of Claim 3 of U.S. Patent No. 10680733 B2.
	It is clear that all the elements of the application claim 11 are to be found in patent claim 3 (as the application claim 11 fully encompasses patent claim 3).  The difference between the application claim 11 and the patent claim 3 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus, the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 11 is anticipated by claim 3 of the patent, it is not patentably distinct from claim 3 of the patent.
	However, Claim 3 of U.S. Patent No. 10680733 B2 still lacks the OTUCn has a bit rate of one or multiple times of 100 Gbit/s.
	The examiner takes Official Notice that “OTUCn has bit rate of one or multiple times of 100 Gbit/s” is well-known and common knowledge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use OTUCn with bit rate 100 Gbit/s or more” since this is well-known common knowledge. This would be within the level of ordinary skill in the art.
	Regarding claim 12,
Claim 12 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the mapping the to-be-carried LO ODU into the payload area of the OTUCn according to the quantity of data entities comprises: mapping the to-be-carried LO ODU into an optical channel 

and encapsulate the ODTUCn.M into an optical channel transport unit Cn (OTUCn);


	Regarding claim 13,
Claim 13 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: map the information representing the mapping granularity that the to-be-carried LO ODU uses into an overhead area of the ODTUCn.M.
encapsulating the mapping adaptation indication information into the ODTUCn.M overhead area 


	Regarding claim 14, 
Claim 14 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the determining the quantity of data entities that the to-be-carried LO ODU has in the unit of the mapping granularity comprises: obtaining by calculation, the quantity of data entities that the to-be-carried LO ODU has in the unit of the mapping granularity, according to the quantity of tributary slots that the to-be-carried 

the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes, and clock information CnD of the LO ODU;


	Regarding claim 15, 
Claim 15 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 14, wherein the Page 5 of 12Supplemental AmendmentApplication No. 16/895,841 June 11, 2021Attorney Docket No. HW749441 processor is further configured to: determine clock information of the to-be-carried LO ODU; wherein the clock information of the to-be-carried LO ODU is determined according to the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn, the mapping granularity that the to-be-carried LO ODU uses when the to-be-carried LO ODU maps to the ODTUCn.M, and the quantity of bytes of the ODU.
calculating the clock information CnD of the LO ODU according to the quantity M of the timeslots occupied by the LO ODU in the OPUCn, the size g of the mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and the quantity of the bytes of the LO ODU transmitted in the ODTUCn.M period.


	Regarding claim 16, 

Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the quantity of bytes in the mapping granularity divided by the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn is equal to 16.
the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the LO ODU, and g is a positive integer greater than 1;


	Regarding the number 16, Claim 1 of US Patent No. 10680733 B2 discloses the claimed invention except for the choice of number 16.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system such that size of mapping granularity is 16, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 17,
Claim 17 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: map information of the quantity of tributary slots that the to-be-carried LO ODU occupies in the OTUCn into an overhead area of the ODTUCn.M.
generating mapping adaptation indication information according to a mapping granularity of a low order optical channel data unit (LO ODU), wherein the mapping granularity is Mxg bytes, M is a quantity of timeslots occupied by the LO ODU in an optical channel payload unit Cn (OPUCn), g is a size of a mapping granularity corresponding to each timeslot of the timeslots 
encapsulating the mapping adaptation indication information into the ODTUCn.M overhead area 


	Regarding claim 18, 
Claim 18 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 12, wherein the processor is further configured to: encapsulate the quantity of data entities that the to-be-carried LO ODU has in an overhead area of the ODTUCn.M.
encapsulating the mapping adaptation indication information into the ODTUCn.M overhead area;
 the mapping adaptation indication information comprises: a quantity Cm of data entities that are of the LO ODU and are carried in the ODTUCn.M, wherein a size of the data entities is Mxg bytes


	Regarding claim 19,
Claim 19 of Application 16/895841
Claim 3 of US Patent No. 10680733 B2.
The apparatus according to claim 11, wherein the processor is further configured to: determine clock information of the to-be-carried LO ODU.
the mapping adaptation indication information comprises: clock information CnD of the LO ODU


	Regarding claim 20,
Claim 20 of Application 16/895841
Claim 4 of US Patent No. 10680733 B2.

The apparatus according to claim 3, wherein the operations further comprise: generating another piece of mapping adaptation indication information according to a mapping granularity of another LO ODU, wherein the mapping granularity of the another LO ODU is M1xg1 bytes, M1 is a quantity of timeslots occupied by the another LO ODU in the OPUCn, g1 is a size of a mapping granularity corresponding to each timeslot of the timeslots occupied by the another LO ODU, and g1 is a positive integer greater than 1, wherein g1 is not equal to g; mapping the another LO ODU to an ODTUCn.M1 payload area according to the another piece of mapping adaptation indication information, wherein the ODTUCn.M1 comprises an ODTUCn.M1 overhead area and the ODTUCn.M1 payload area; and encapsulating the another piece of mapping adaptation indication information into the ODTUCn.M1 overhead area; and encapsulate the ODTUCn.M1 into the OTUCn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636